DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed  July 16, 2021 have been entered. Claims 1-7 and 26-41 are pending.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a). 

Claims … are rejected under 35 U.S.C. 103(a) as being unpatentable over XX et al., (US, EP, WO, JP, CN), hereinafter XX, in view of YY et al.  (US, EP, WO, JP, CN), hereinafter YY.


Claims 1-5, 7, 26-36, and 38-41 are rejected under 35 U.S.C. 103 as obvious over Becker et al (US 4,545,989) in view of Nicole et al (GB 1274356) as evidenced by Velie, Marissa (“The Serious Eats Guide to Sugar” May 16, 2014 pages 1-20); Wong et al (US 5,942,275) and Manley (“Biscuit, Cookie and Cracker Manufacturing: Manual 1 – Ingredients” page 33).

Becker et al (Becker) teaches a frappe composition for use in the manufacture of soft foodstuff by teaching a comestible product that is formed from a composition comprising a frappe component (abstract and column 1 lines 8-22).  Becker teaches that the frappe component comprises: 1.0 to 12% of a whipping agent selected from the group including milk proteins and egg albumin which is a protein; up to 92% corn syrup which is also known as glucose syrup; up to 55% sugar selected from the group including fine granulated sugar which is refined sucrose; and about 4-45% water (column 2 lines 23-31 and column 3 lines 41-62 and claims 1, 2, 4 and 16-18).  Becker teaches that the frappe is prepared by mixing the frappe components, whipping and bringing the mixture to a temperature of about 210°F (about 98.9°C) (column 6 lines 34-50 and claims 16-18 and 23).  As Becker teaches the frappe includes up to 92% corn syrup which is also known as glucose syrup and up to 55% sugar selected from the group including fine granulated sugar which is refined sucrose the teachings of Becker encompass a ratio of glucose syrup to sugar from 3:1 to 1:3, 2:1 to 1:2, and 1:1 to 1:1.5 as instantly claimed.  
Regarding the frappe as aerated as recited in claims 1, 28, and 38, as Becker teaches the frappe composition comprises a whipping agent and is formed by mixing wherein mixing is by agitation or whipping (column 6 lines 34-42); as aerate is to add air or gas into a composition, and as whipping is the process of introducing air into food by beating the teachings of Becker encompass the frappe as aerated.
Regarding the composition as a suspension of sugar in glucose syrup as recited in claims 1, 28, and 38, wherein the suspension is not a concentrated syrup as recited in claim 27, a suspension is the state in which the particles of a substance are mixed with a fluid but are undissolved.  As discussed above, Becker teaches of a frappe composition within an overlapping composition which is a mixture of fine sugar and glucose syrup within the claimed and disclosed ratios.  As an overlapping composition and the same ratio of particulates to fluid substance was used, the formation of a suspension of fine particulate sugar in glucose syrup, which is not a concentrated sugar syrup, would be encompassed or at least obvious over the teachings of the prior art.  
Regarding the protein as coagulated as recited in claims 1, 28, and 38, as Becker teaches the frappe is prepared by mixing the frappe components, including whipping proteins of egg whites, and bringing the mixture to a temperature of about 210F (98.9C) (column 6 lines 34-50 and claims 16-18 and 23) and as egg proteins coagulated at a temperature of about 60-70C the protein in the composition of Becker would be coagulated.
Regarding the sugar as with a mean particle size of less than 30 microns as recited in claims 1 and 38, preferably with a mean particle size of 5-25 microns as recited in claim 4 and 41, or less than 25um as recited in claim 2, or 10-15 microns as recited in claims 5 and 28, Becker teaches the use of fine sugar (claims 4 and 18).  As evidenced by Velie dry crystalline sugars were primarily differentiated and named for their particle size (super fine, course, etc) (page 5 last paragraph).  Nicole et al (Nicole) teaches that fine particulate sucrose (sugar) was conveniently in the form of icing sugar (page 1 lines 73-64).  It would have been obvious to one of ordinary skill in the art for the fine sugar of Becker to be icing sugar as it was a convenient form of fine sugar as taught by Nicole.  As applicant discloses that the sugars used in the invention, with a mean particle size of 5-30 microns, including less than 25 microns, and less than 15 microns, were commercially available as “icing sugars” (page 3 line 27 through page 4 line 3) the sugar disclosed by the prior art would encompass or at least make obvious the claimed particle size ranges. 
Further, Manley teaches that the particle size of sucrose was known to affect mouthfeel, which was important in sandwich creams which were known confections.  Manley teaches that small crystals feel smooth and larger ones give gritty or crunchy textures (page 33, section 5.5 bullet 1).  Similarly, Wong et al (Wong) teaches that in chocolate nut spreads, water soluble solids, including sugar preferably had a relatively fine particle size, typically a mean particle size of from 20microns or less, in order to minimize grittiness (abstract and column 4 lines 51-58).  It would have been obvious for the particles in the composition of Becker, including the sugar, to be a smaller size in order to minimize gritty or crunchy textures and provide smoothness in the soft confection of Becker in view of Manley, such as and including a particle size of 20 microns or less in view of Wong.  As particle size was recognized as affecting texture, to adjust the particle size and achieve the desired texture would have been obvious and well within the purview of one of ordinary skill in the art.
Based on the teachings of Applied art for one of ordinary skill in the art at the time of effective filing date of the invention to modify Becker to use a known powdered/icing sugar would have been obvious in view of the prior art, thus making the use of sugar with a particle size overlapping that as claimed obvious.  

Regarding the suspension as formed by mixing the sugar with the glucose syrup at a temperature in the range of from 35°C to no more than 65°C as recited in claims 1 and 28, or to mixing the sugar and glucose syrup at 35-45°C to form a premix and then heating the premix to 55°C to no more than 65°C thereby blending the sugar in the glucose syrup to form a suspension as recited in claim 1, 28 and 38, the claimed limitations are product by process limitations.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted)   In the instant case, the claimed limitations impart a degree of heating of at least 35°C to the suspension contained within the product.  It is noted that although the product by process limitation also recites heating during forming of the suspension at temperatures of no more than 65°C, this is not seen to limit the product claimed because neither the product treatment, nor the treatment of the formed suspension, is limited to heating only to 65°C, as the claim “comprises” the claimed ingredients and product by process steps, and necessarily requires heating at higher temperatures since the product comprises coagulated protein (see instant specification, page 7, lines 17-26, the mixture is heated typically from 65-100°C for coagulation of the proteins).  As Becker teaches that the frappe mixture, including the glucose and sugar suspension ingredients were heated to a temperature of about 210F (98.9C- column 6 lines 35-50 and claim 23), the product of Becker encompasses a product which is heated as claimed; heating during forming of the suspension to a temperature of 35C to no more than 65C is not seen to distinguish the product claimed from that of the prior art as the claimed product encompasses those heated above 65°C.
Regarding the frappe as not exhibiting graininess or roughness due to the presence of sugar as recited in claims 26 and 28, as the claimed property is in relation to a frappe with a larger particle size and as the instantly claimed particle size was considered encompassed or at least obvious over the prior art, the product of the prior art would have the property as instantly claimed.  In the alternative, the position of the Examiner, that the claimed limitation is at least obvious over the prior art is further supported because, as discussed above, both Manley and Wong teach of adjusting particle size of sugar in order to avoid graininess or roughness.
Applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, as a prima facia case of obviousness has been properly established, the burden is shifted to the applicant to show that the prior art product is different.  
Regarding the suspension as consisting of a sugar and glucose syrup as recited in claim 2, as discussed above, Becker teaches of a frappe composition comprising a suspension of fine sugar and glucose syrup and a coagulated protein.  Becker generally discloses that the frappe includes sugar, glucose syrup, coagulated protein, about 4-25% water and other optional components which may or may not be included in the product as desired (column 2 lines 23-35 and column 3 lines 41-64).  As the other components are optional as desired the teachings of the prior art encompass a composition free of said components.  In regards to the water, Becker exemplifies the frappe upon formation may have water added to it as a separate ingredient, or alternatively shows that no water is added, which one of ordinary skill in the art would recognize by common sense was because water was naturally contributed from the other compositional ingredients (Table 1, column 8 examples 3-10).  Thus, to form the suspension of Becker from only the corn syrup which naturally contained water, and the fine sucrose would have been encompassed or at least obvious over the teachings of the prior art.
The prior art discloses overlapping ranges. It would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" In re Peterson 65 USPQ2d 1379 (CAFC 2003).  Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.

Claims 1-7 and 26-41 are rejected under 35 U.S.C. 103 as obvious over Becker et al (US 4,545,989) in view of Nicole et al (GB 1274356) and Lees et al (“Sugar Confectionery and Chocolate Manufacture” Chapman and Hall 1973 pages 300 and 316) as evidenced by Velie, Marissa (“The Serious Eats Guide to Sugar” May 16, 2014 pages 1-20); Wong et al (US 5,942,275)and Manley (“Biscuit, Cookie and Cracker Manufacturing: Manual 1 – Ingredients” page 33) and Lees et al (“Sugar Confectionery and Chocolate Manufacture” Chapman and Hall 1973 pages 300 and 316).  It is noted that the rejection of claims 1-5, 7 and 26-41 is an alternative to that presented above.
Becker et al (Becker) teaches a frappe composition for use in the manufacture of soft foodstuff by teaching a comestible product that is formed from a composition comprising a frappe component (abstract and column 1 lines 8-22).  Becker teaches that the frappe component comprises: 1.0 to 12% of a whipping agent selected from the group including milk proteins and egg albumin which is a protein; up to 92% corn syrup which is also known as glucose syrup; up to 55% sugar selected from the group including fine granulated sugar which is refined sucrose; and about 4-45% water (column 2 lines 23-31 and column 3 lines 41-62 and claims 1, 2, 4 and 16-18).  Becker teaches that the frappe is prepared by mixing the frappe components, whipping and bringing the mixture to a temperature of about 210F (column 6 lines 34-50 and claims 16-18 and 23).  As Becker teaches the frappe includes up to 92% corn syrup which is also known as glucose syrup and up to 55% sugar selected from the group including fine granulated sugar which is refined sucrose the teachings of Becker encompass a ratio of 3:1 to 1:3, 2:1 to 1:2, and 1:1 to 1:1.5 as instantly claimed.
Regarding the frappe as aerated as recited in claims 1, 28, and 38, as Becker teaches the frappe composition comprises a whipping agent and is formed by mixing wherein mixing is by agitation or whipping (column 6 lines 34-42); as aerate is to add air or gas into a composition, and as whipping is the process of introducing air into food by beating the teachings of Becker encompass the frappe as aerated.
Regarding the composition as a suspension of sugar in glucose syrup as recited in claims 1, 28, and 38, wherein the suspension is not a concentrated syrup as recited in claim 27, a suspension is the state in which the particles of a substance are mixed with a fluid but are undissolved.  As discussed above, Becker teaches of a frappe composition within an overlapping composition which is a mixture of fine sugar and glucose syrup within the claimed and disclosed ratios.  As an overlapping composition and the same ratio of particulates to fluid substance was used, the formation of a suspension of fine particulate sugar in glucose syrup, which is not a concentrated sugar syrup, would be encompassed or at least obvious over the teachings of the prior art.  
Alternatively, regarding the composition as a suspension of sugar in glucose syrup as recited in claims 1, 28 and 38, wherein the suspension is not a concentrated syrup as recited in claim 27, and the corn syrup as having a DE of 35-95 as recited in claim 6, Lees et al (Lees) teaches that glucose syrup is the second major constituent for making nougat type confections (page 316).  Lees teaches that a low DE of 36-38 maintains a high viscosity and helps prevent stickiness and cold flow (page 316); a DE of 42 will provide a slightly more tender product with increased moisture retention; a DE of 63 will provide considerably more moisture retention and reduced drying out during storage (page 316); and a DE of 63 was used for making frappe for marshmallows (page 300).  It would have been obvious to one of ordinary skill in the art for the corn syrup as taught by Becker to have a known DE of 36-38, 42 or 63 which were known DE values for corn syrup in frappes which was the known premix for nougats.  It would have been further obvious to select a specific value depending on the desired effect in view of the teachings of Lees.  As applicant discloses that in order to form a uniform suspension a corn syrup with a DE of 35-95 is used (page 4 lines 14-19), and as the disclosed corn syrup DE was obvious over the teachings of the prior art, the product of the prior art would thus form a suspension and not a concentrated sugar syrup as claimed.  Applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, as a prima facia case of obviousness has been properly established, the burden is shifted to the applicant to show that the prior art product is different.
Regarding the viscosity of the glucose syrup as 1.5-6Pa*s at a temperature of 60C as recited in claim 37, the prior art is silent to the claimed property, however, as discussed above the prior art teaches of the same glucose syrup as claimed and disclosed.  As the prior art discloses the same ingredient as claimed and disclosed, the product would be expected to have the same properties. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").  See MPEP 2112.01 (II)
Regarding the protein as coagulated as recited in claims 1, 28, and 38, as Becker teaches the frappe is prepared by mixing the frappe components, including whipping proteins of egg whites, and bringing the mixture to a temperature of about 210F (98.9C) (column 6 lines 34-50 and claims 16-18 and 23) and as egg proteins coagulated at a temperature of about 60-70°C the protein in the composition of Becker would be coagulated.
Regarding the sugar as with a mean particle size of less than 30 microns as recited in claims 1 and 38, preferably with a mean particle size of 5-25 microns as recited in claim 4, or less than 25um as recited in claim 2, or 10-15 microns as recited in claims 5 and 28, Becker teaches the use of fine sugar (claims 4 and 18).  As evidenced by Velie dry crystalline sugars were primarily differentiated and named for their particle size (super fine, course, etc) (page 5 last paragraph).  Nicol et al (Nicole) teaches that fine particulate sucrose (sugar) was conveniently in the form of icing sugar (page 1 lines 73-64).  It would have been obvious to one of ordinary skill in the art for the fine sugar of Becker to be icing sugar as it was a convenient form of fine sugar as taught by Nicol.    To use a known powdered/icing sugar would have been obvious in view of the prior art, thus making the use of sugar with a particle size overlapping that as claimed obvious.  
Furthermore, Manley teaches that the particle size of sucrose was known to affect mouthfeel, which was important in sandwich creams which were known confections.  Manley teaches that small crystals feel smooth and larger ones give gritty or crunchy textures (page 33, section 5.5 bullet 1).  Similarly, Wong et al (Wong) teaches that in chocolate nut spreads, water soluble solids, including sugar preferably had a relatively fine particle size, typically a mean particle size of from 20microns or less, in order to minimize grittiness (abstract and column 4 lines 51-58).  It would have been obvious for the particles in the composition of Becker, including the sugar, to be a smaller size in order to minimize gritty or crunchy textures and provide smoothness in the soft confection of Becker in view of Manley, such as and including a particle size of 20 microns or less in view of Wong.  As particle size was recognized as affecting texture, to adjust the particle size and achieve the desired texture would have been obvious and well within the purview of one of ordinary skill in the art.
Regarding the suspension as formed by mixing the sugar with the glucose syrup at a temperature in the range of from 35C to no more than 65C as recited in claims 1 and 28, or to mixing the sugar and glucose syrup at 35-45C to form a premix and then heating the premix to 55C to no more than 65C thereby blending the sugar in the glucose syrup to form a suspension as recited in claim 38, the claimed limitations are product by process limitations.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted)   In the instant case, the claimed limitations impart a degree of heating of at least 35C to the suspension contained within the product.  It is noted that although the product by process limitation also recites heating during forming of the suspension at temperatures of no more than 65C, this is not seen to limit the product claimed because neither the product treatment, nor the treatment of the formed suspension, is limited to heating only to 65C, as the claim “comprises” the claimed ingredients and product by process steps, and necessarily requires heating at higher temperatures since the product comprises coagulated protein (see instant specification, page 7, lines 17-26, the mixture is heated typically from 65-100C for coagulation of the proteins).  As Becker teaches that the frappe mixture, including the glucose and sugar suspension ingredients were heated to a temperature of about 210F (98.9C- column 6 lines 35-50 and claim 23), the product of Becker encompasses a product which is heated as claimed; heating during forming of the suspension to a temperature of 35C to no more than 65C is not seen to distinguish the product claimed from that of the prior art as the claimed product encompasses those heated above 65C.
Regarding the frappe as not exhibiting graininess or roughness due to the presence of sugar as recited in claims 26 and 28, as the claimed property is in relation to a frappe with a larger particle size and as the instantly claimed particle size was considered encompassed or at least obvious over the prior art, the product of the prior art would have the property as instantly claimed.  In the alternative, the position of the Examiner, that the claimed limitation is at least obvious over the prior art is further supported because, as discussed above, both Manley and Wong teach of adjusting particle size of sugar in order to avoid graininess or roughness.
Applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, as a prima facia case of obviousness has been properly established, the burden is shifted to the applicant to show that the prior art product is different.
Regarding the suspension as consisting of a sugar and glucose syrup as recited in claim 2, as discussed above, Becker teaches of a frappe composition comprising a suspension of fine sugar and glucose syrup and a coagulated protein.  Becker generally discloses that the frappe includes sugar, glucose syrup, coagulated protein, about 4-25% water and other optional components which may or may not be included in the product as desired (column 2 lines 23-35 and column 3 lines 41-64).  As the other components are optional as desired the teachings of the prior art encompass a composition free of said components.  In regards to the water, Becker exemplifies the frappe upon formation may have water added to it as a separate ingredient, or alternatively shows that no water is added, which one of ordinary skill in the art would recognize by common sense was because the water was naturally contributed from the other compositional ingredients (Table 1, column 8 examples 3-10).  Thus, to form the suspension of Becker from only the corn syrup which naturally contained water, and the fine sucrose would have been encompassed or at least obvious over the teachings of the prior art.
The prior art discloses overlapping ranges. It would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" In re Peterson 65 USPQ2d 1379 (CAFC 2003).  Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.

Response to Arguments
Applicant's arguments filed February 12, 2021 and July 2021 regarding the remaining rejections have been fully considered but they are not persuasive. The new amendments are directed to product – by- process as addressed in the rejection above.

All other arguments have been addressed in the final rejection as presented here again.
Applicant argues that as the frappe composition of Becker is heated to 210F, the sugars of Becker would dissolve and thus a homogenous blend would result and not a sugar suspension which is formed at temperatures of no more than 65C as claimed.  Applicant cites Becker, column 6 lines 28-30 in support of this assumption because Becker teaches of forming a “uniform mixture”.  This argument is not convincing for at least the following reasons:
1) The instant invention also discloses heating to a temperature range of 65-100C (149-212F) which results in at least some sugar particles remaining (page 7 line 21 through page 8 line 17).  Thus, the heating at 210F as taught by Becker would not cause all the sugar particles to dissolve as argued.  
2) As discussed previously and herein, Becker teaches of both a frappe component and a syrup component which can be used to form the final product.  The citation by applicant which refers to a uniform mixture is in relation to forming the final product, the mixture of the frappe component and the syrup component, and not the process of forming the frappe as argued (column 6 lines 20-34).  Regardless it is noted that applicant also discloses a homogenization step (page 6 lines 21-23) and uniformity (page 4 line 15), and thus the teaching of a uniform mixture does not necessarily exclude a suspension as argued.
3) As discussed above, Becker teaches of a frappe composition within an overlapping composition which is a mixture of fine sugar and glucose syrup within the claimed and disclosed ratios.  As an overlapping composition and the same ratio of particulates to fluid substance was used, the formation of a suspension of fine particulate sugar in glucose syrup would be encompassed or at least obvious over the teachings of the prior art.  Alternatively, as applicant discloses that in order to form a uniform suspension a corn syrup with a DE of 35-95 is used (page 4 lines 14-19), and as the disclosed corn syrup DE was obvious over the teachings of the prior art, the product of the prior art would thus form a suspension as claimed. The position of the Examiner is further supported as Becker teaches that the frappe contains 4-45% water (column 2 lines 23-31), wherein the ingredients are hydrated (claim 22), which as opposed to dissolution is the saturation of ingredients with water.  Applicant also discloses hydration with 5-20% water (page 6 lines 15-235)
4) As discussed above, heating to no more than 65C is a product by process limitation.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted)   In the instant case, the claimed limitations impart a degree of heating of at least 35C to the suspension contained within the product.  It is noted that although the product by process limitation also recites heating during forming of the suspension at temperatures of no more than 65C, this is not seen to limit the product claimed because neither the product treatment, nor the treatment of the formed suspension, is limited to heating only to 65C, as the claim “comprises” the claimed ingredients and product by process steps, and necessarily requires heating at higher temperatures since the product comprises coagulated protein (see instant specification, page 7, lines 17-26, the mixture is heated typically from 65-100C for coagulation of the proteins).  As Becker teaches that the frappe mixture, including the glucose and sugar suspension ingredients were heated to a temperature of about 210F (98.9C- column 6 lines 35-50 and claim 23), the product of Becker encompasses a product which is heated as claimed; heating during forming of the suspension to a temperature of 35C to no more than 65C is not seen to distinguish the product claimed from that of the prior art as the claimed product encompasses those heated above 65C.
5) Applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, as a prima facia case of obviousness has been properly established, the burden is shifted to the applicant to show that the prior art product is different.
Applicant argues that they have surprisingly found the use of suspensions of fine sugar can be used as a substitute for sugar solutions or syrups without causing undue graininess or sandiness in the final product as seen in the specification.
This argument is not convincing at least because the result does not appear to be unexpected.  Smaller sugar particles were known to give a smoother mouthfeel and the human tongue can feel particle sizes as small as 20um.  Applicant is referred to at least the following references as evidence that such a concept was known.
“Icing Sugar” NordicSugar May 12, 2013 pages 1-2 https://www.nordicsugar.com/fileadmin/Nordic_Sugar/Brochures_factsheet_policies_news/Download_center/Industry_product_data_sheet/English/icing_sugar.pdf
Page 1 Key Characteristics Section, Extrafine sugar with a particle size of 10 microns was known to give a smoother mouthfeel 
	b.	“Why Measure Particle Size” O’Hagen, Patrick (ed) Natural Products Insider June 2004 pages 1-3 https://www.naturalproductsinsider.com/labstesting/food-product-design-new-technologies-june-2004-why-measure-particle-size
		Page 2, paragraph 3- In food, particle size in general influences taste, smell, texture and appearance.
Page 3 last paragraph- The human tongue can feel particle sizes as small as 20um.
	c.	“Biscuit, Cookie and Cracker Manufacturing: Manual 1 – Ingredients” Manley, D. Woodhead Publishing 1998 page 33
		Page 33, section 5.5 bullet 1- The particle size of sucrose was known to affect mouth feel, such as in sandwich creams, wherein small crystals feel smooth and larger ones give gritty or crunchy textures.
Applicant argues that they have surprisingly found the use of suspensions of fine sugar can be used as a substitute for sugar solutions or syrups without the need to include a relatively large amount of water.  This argument is not convincing as the prior art encompasses the claimed product for the reasons discussed herein.  Additionally, Becker teaches of a frappe comprising 4-45% water (column 2 lines 23-31) and the claimed invention is disclosed as a frappe with 5-20% water (page 6 lines 15-19).  Thus, the surprising result argued also appears present in the product of the prior art.
Applicant argues that the prior art does not disclose or teach the fine sugar has a mean particle size of less than 30 microns as recited in claims 1 and 38.  This argument is not convincing as Becker teaches the use of fine sugar (claims 4 and 18).  As evidenced by Velie dry crystalline sugars were primarily differentiated and named for their particle size (super fine, course, etc) (page 5 last paragraph).  Nicol et al (Nicole) teaches that fine particulate sucrose (sugar) was conveniently in the form of icing sugar (page 1 lines 73-64).  It would have been obvious to one of ordinary skill in the art for the fine sugar of Becker to be icing sugar as it was a convenient form of fine sugar as taught by Nicol.    To use a known powdered/icing sugar would have been obvious in view of the prior art, thus making the use of sugar with a particle size overlapping that as claimed obvious.  
Alternatively, Manley teaches that the particle size of sucrose was known to affect mouthfeel, which was important in sandwich creams which were known confections.  Manley teaches that small crystals feel smooth and larger ones give gritty or crunchy textures (page 33, section 5.5 bullet 1).  Similarly, Wong et al (Wong) teaches that in chocolate nut spreads, water soluble solids, including sugar preferably had a relatively fine particle size, typically a mean particle size of from 20microns or less, in order to minimize grittiness (abstract and column 4 lines 51-58).  It would have been obvious for the particles in the composition of Becker, including the sugar, to be a smaller size in order to minimize gritty or crunchy textures and provide smoothness in the soft confection of Becker in view of Manley, such as and including a particle size of 20 microns or less in view of Wong.  As particle size was recognized as affecting texture, to adjust the particle size and achieve the desired texture would have been obvious and well within the purview of one of ordinary skill in the art.
The prior art discloses overlapping ranges. It would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" In re Peterson 65 USPQ2d 1379 (CAFC 2003).  Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212. The examiner can normally be reached M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JYOTI CHAWLA/Primary Examiner, Art Unit 1791